Citation Nr: 0507983	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  95-23 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
variously diagnosed gastrointestinal disorder.

2.  Entitlement to service connection for right-sided hernia.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from December 1954 to 
November 1956.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, that denied entitlement to service connection for 
stomach disorder (ulcers) and right-sided hernia.

The veteran brought an appeal to the United States Court of 
Appeals for Veterans Claims (CAVC) from a February 1999 
decision wherein the Board denied service connection for 
peptic ulcer disease and right-sided hernia.  In December 
1999 the CAVC vacated the February 1999 Board decision and 
remanded the case to the Board for another decision, taking 
into consideration matters raised in its order.

In December 2000, the Board remanded this case to the RO for 
further development.  The case was returned to the Board, and 
in July 2002 the Board undertook additional development on 
its own pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  This 
practice was invalidated in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), and in November 2003, the Board remanded the case to 
the RO for additional development.  The case was recently 
returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The probative and competent medical evidence of record 
establishes that the veteran's chronic acquired 
gastrointestinal disorder, variously diagnosed as gastritis 
and peptic ulcer disease, cannot satisfactorily be 
dissociated from active service.

2.  The probative and competent medical evidence of record 
establishes that the veteran does not have a right-sided 
hernia that has been linked to active service on any basis.


CONCLUSIONS OF LAW

1.  A chronic acquired gastrointestinal disorder variously 
diagnosed as gastritis and peptic ulcer disease was incurred 
in active service.  38 U.S.C.A. §§ 1110, 1131 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

2.  A right-sided hernia was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The only service medical record on file is the report of a 
general medical examination for separation from active 
service dated in November 1956.  The examination report shows 
a normal clinical evaluation of the abdomen and viscera.  The 
examination report contains no evidence or finding of any 
gastrointestinal disorder or hernia.  No disorder of any kind 
was listed in the examination summary of defects and 
diagnoses.

The National Personnel Records Center (NPRC) has advised the 
RO on more than one occasion that the veteran has fire-
related service.  In other words, any records which were 
stored were in all probability lost in the 1973 fire at the 
center.  The RO's attempts to obtain morning sick reports and 
records from the Surgeon General's Office have also been 
unsuccessful.  Moreover, the RO and the Board attempted to 
locate records for treatment during military service and soon 
after service at specified military and VA treatment 
facilities, respectively, but none were located.


The veteran was admitted to a military hospital in November 
1959 for abdominal pain that reportedly developed two days 
prior to his admission.  According to the report, the past 
history and systemic review were noncontributory to the 
present illness.  The veteran had an appendectomy and the 
final diagnosis was acute appendicitis.  

VA hospitalized the veteran during October and November 1970.  
He was admitted because of epigastric pain of about three 
month's duration.  It was recorded that epigastric pain had 
been present since April 1970.  He had been treated by a 
local medical doctor who did an upper gastrointestinal series 
(UGI) and told him he had an ulcer. A gastric ulcer was noted 
to have been present a few years previously.  The relevant 
hospital discharge diagnosis was gastritis.  A right rectus 
operative scar that was well healed with no hernia was noted. 

On file is a medical certificate from a private physician 
dated in February 1971.  He noted he had been treating the 
veteran since September 1970 for symptomatology including 
abdominal pain, and that the veteran had a history of gastric 
ulcer a few years ago.  A pertinent diagnosis of chronic 
gastroduodenitis was recorded.  

A private physician's report treatment in 1976 did not 
mention either disorder at issue.  

The report of private hospitalization in July 1978 shows the 
physical examination was described as quite unremarkable 
except for complaints that led to the veteran's admission.  

VA outpatient treatment reports dated in 1978 are pertinently 
unremarkable except for a history of ulcer in 1977.  The 
clinical records dated in 1988 show the veteran was treated 
for epigastric discomfort.  A UGI was interpreted as normal.  
Records dated in 1990 are pertinently unremarkable 

A November 1993 VA general medical examination report shows 
the veteran complained of upper abdominal pain and gas.  He 
had had occasional nausea, vomiting of food, and moderate 
epigastric upper abdominal cramps.  

A ventral hernia was noted. A barium enema showed a single 
moderate to large size diverticulum in the cecum, a small 
diverticulum formation in the splenic flexure, and a small to 
moderate size diverticulum in the sigmoid colon near the 
junction with the descending colon.

A May 1997 VA general medical examination of the digestive 
system shows the veteran had a history of upper 
gastrointestinal bleeding, suspected ulcer disease, 
gastritis, and diverticulosis.

The VA examiner in July 2001 reviewed the claims file and 
noted the veteran's recollection of epigastric pain in 1955 
before he went to Korea, and the distress he continued to 
experience then and thereafter with gastritis being diagnosed 
at a VA facility in 1970.  The examiner noted a right 
inguinal hernia and an umbilical hernia and the veteran's 
belief that the inguinal hernia may have been present when he 
was weightlifting in the service and his recollection that 
the abdominal pain extended to the umbilical area.  The 
diagnoses were gastritis and right-sided inguinal hernia 
present for the past several years.

Regarding gastritis, the examiner noted the veteran's 
statement that he had peptic ulcer in service, that no record 
was present; but that the veteran was firm he had the 
discomfort in service and off and on since then.  As for the 
inguinal hernia, the examiner noted the veteran's belief this 
may have been present in service and related to weightlifting 
and boxing, but that the claims file did not mention any 
herniation being present, and none was mentioned during a 
1970 VA hospitalization.  

In an addendum to the report, the examiner opined that the 
stomach and duodenal pathology and peptic ulcer were service-
connected on the basis of the history and physical 
examination presented in the chart.  It was the examiner's 
opinion that right-sided hernia was not service-connected 
based upon the same considerations.  


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

If not shown in service of at least 90 days, service 
connection may be granted for various chronic diseases such 
as peptic ulcer disease if shown disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).


The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as they it apply to this case, and has determined that 
they do apply.  See Holliday v. Principi, 14 Vet. App. 280, 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has considered whether the requirements of the VCAA 
have been fulfilled.  Regarding the claim for a 
gastrointestinal disability on the record, the Board is 
granting the benefit sought so there is no need to address or 
specifically VCAA compliance directed to this issue.

Regarding right-sided hernia, there is no issue as to the 
substantial completeness of the application.  38 U.S.C.A. 
§ 5102 (West 2002).  The March 1995 claim appeared 
substantially complete on its face.  The veteran has clearly 
identified the disability in question and the benefit sought.  
Further, he referenced the bases for the claim.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The veteran has been advised of 
the type of evidence lacking to demonstrate entitlement to 
the benefit sought with the April 1995 and October 1995 
rating decisions and the several Board decisions, the June 
1995 statement of the case, October 1995, May 1998, March 
2002 and December 2004 supplemental statements of the case, 
and the March 2002 and January 2004 letters from the RO 
explaining the provisions of the VCAA.  

The March 2002 and January 2004 letters together provided the 
veteran with notice of the VCAA and explained the respective 
rights and responsibilities under the VCAA.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
the VA medical records and private treatment records were 
also reviewed.  The RO afforded the veteran a comprehensive 
VA special gastrointestinal examination with medical file 
review addressing the etiology of the disabilities at issue.

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issue on appeal.  By the March 2002 and January 2004 letters 
from the RO, the veteran was clearly advised as to which 
portion of evidence is to be provided by him and which 
portion is to be provided by VA.  That requirement of VA has 
been satisfied, and there is no additional evidence that 
needs to be provided.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  The RO and the Board made an extensive and 
conscientious effort to locate remote treatment records from 
military and VA sources as reflected in the repeated requests 
for service medical records to the records center and 
military facilities he identified.  The same effort was made 
to locate VA treatment records beginning in the late 1950's.  
In both instances the repeated requests did not produce the 
records sought.

Additionally, it is noted that in a recent decision, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  In the instant case, the veteran was provided with 
initial notice of the provisions of the VCAA and its effect 
on the development of his claim in the March 2002 letter that 
mentioned a 30-day response period.  The January 2004 letter 
from the RO mentioned a 60-day period.  However, both letters 
assured him that he had a year to respond to the letter. 

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had almost a 
full year to respond to that VCAA notice, and that he has 
given no indication of additional evidence that has not been 
obtained, the Board has concluded that VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the recently-enacted Veterans Benefits Act of 2003, which 
was made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. § 5103(b)].  
As noted above, there is no deficiency in the veteran's case 
at hand, nor would there be otherwise by operation of the 
new law.  

As noted above, the veteran was afforded a VA examination and 
medical review.  Accordingly, additional examination of the 
veteran or another medical opinion is not warranted.  As will 
be discussed further below, the medical evaluation was 
completed through independent review of the record, as it 
existed at the time.  


The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
his appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

It is noted that the CAVC decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to March 2002.

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II that essentially 
adopted the same rationale as its withdrawn predecessor, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified above.

In the present case, a substantially complete application was 
received in March 1995.  Thereafter, in the April 1995 rating 
decision, the RO denied the claim.  Only after that rating 
action was promulgated, and other adjudicative action 
completed, did the AOJ provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  See the references to the documents 
issued to the veteran set out above.  



Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini II.  The CAVC did leave open the possibility that a 
notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini II incorporated essentially the same 
reasoning from its previous decision, that is, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  In light of the CAVC's 
adoption of essentially the same principle in Pelegrini II, 
the Board finds that the CAVC in Pelegrini II has left open 
the possibility of a notice error being found to be non-
prejudicial to a claimant.  To find otherwise would require 
the Board to remand every case for the purpose of having the 
AOJ provide a pre-initial adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  

This would be an absurd result, and as such it is not a 
reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  






Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  

As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini, for the appellant to 
overcome.  

Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  



All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
claimant.  

The current decision in Pelegrini noted that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  


It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The January 2004 notice in essence invited the veteran to 
submit any evidence he had regarding the matter at issue and 
he did respond indicating he had nothing else to submit.

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).


In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).


Gastrointestinal Disorder

Regarding the claim for a chronic acquired variously 
diagnosed gastrointestinal disorder including gastritis and 
peptic ulcer disease, the veteran has met the first 
requirement to prevail on a claim of entitlement to service 
connection; that is, he has the disability at issue, which is 
identified as gastritis and peptic ulcer.  As will become 
apparent in the discussion that follows, he has essentially 
also satisfied the other two requirements for prevailing on a 
claim of entitlement to service connection.  


The Board must carefully consider the benefit of the doubt 
rule in this matter since the service medical records are for 
the most part unavailable.  It is also clear that ulcer 
disease was not shown disabling to a compensable degree 
during the fist post service year.

The July 2002 VA examination confirmed the presence of 
gastritis and peptic ulcer and the addendum resolved the 
question as to whether such disorders may be related to the 
veteran's period of active service.  Initially, the Board 
notes that the veteran's statements of record, particularly 
when examined by VA in July 2001 are considered credible.  In 
this regard, he served during the Korean conflict and was 
undoubtedly exposed to a harsh environment.  Furthermore, the 
absence of service records confirming treatment is an 
insufficient basis, without more, to find against the claim.  

In view of the VA examiner's comments on formal examination 
in July 2001 and in the addendum, the Board finds it 
difficult to totally dissociate the veteran's 
gastrointestinal disability from his military service.  In 
this regard, the Board notes that the VA examiner 
acknowledged the paucity of service records but reasonably 
accorded due consideration to veteran's conviction as to his 
recollected symptoms.  Although the separation examination 
showed a normal abdomen, the examiner clearly attached 
substantial weight to post service records.   

It is clear from the examiner's medical opinion that he is 
unable to totally dissociate the veteran's currently 
variously diagnosed gastrointestinal disability from service.  
Similarly, the Board may not totally dissociate the current 
disability from such service.  The veteran claimed he was 
hospitalized in late 1956 for ulcers, and he recalled other 
bouts with gastrointestinal symptoms earlier at other 
military facilities.  Unfortunately the only service medical 
record located was the separation medical examination.  

Pursuant to the CAVC order, the Board and the RO made a 
conscientious effort to obtain remote treatment records, 
contacting military and VA facilities the veteran mentioned.  
None of the inquiries produced military records or VA records 
from the early period following military service.  

Thus, the claim is essentially based upon the veteran's 
history as interpreted through the expertise of a medical 
professional who reviewed the record and interviewed the 
veteran.  

In the Board's efforts to liberally apply all pertinent 
criteria, the conclusion must be reached that the veteran's 
gastritis and peptic ulcer disease were incurred in active 
service, thereby warranting entitlement to a grant of service 
connection.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.103, 3.159, 3.303 (2004).


Right-Sided Hernia

Turing to the claim for service connection for a right-sided 
hernia, the veteran has met the first requirement to prevail 
on a claim of entitlement to service connection; that is, he 
has the disability at issue.  However he does not satisfy the 
other requirements for prevailing on a claim for service 
connection.  

In this regard, the only evidence of incurrence or 
aggravation consists of the veteran's self-reported history.  
A VA examiner reviewed the veteran's service medical records 
that were available and found no evidence of hernia.  The 
examiner also reviewed the entire record in light of the 
veteran's belief that the hernia was linked to military 
service on the basis of weightlifting or boxing activity.  
The examiner acknowledged the veteran's belief and 
recollections, and concluded that this disorder was not shown 
to be related to service, but noted there was no reference to 
a right-sided hernia for many years after service.

Thus, the veteran's contention has been totally rebutted by 
the medical examiner's opinion.  While he claims the right-
sided hernia symptomatology since service, a VA examiner 
found that the right-sided hernia is not related to service.





With respect to the third requirement to prevail on a claim 
of entitlement to service connection, the veteran again fails 
in his claim and the Board has in effect already expressed 
comments in this regard as well.  The third requirement that 
there be competent medical opinion linking the disability at 
issue has clearly not been met.  To the contrary, the 
competent medical opinion of record dissociates the veteran's 
service as the etiology for incurrence or aggravation of a 
chronic right-sided hernia.  

The examiner undoubtedly took into account the missing 
service records but, as reflected in the rationale against 
service connection, seemed to attach significance to the 
absence of pertinent indicators in postservice records, in 
particular the 1959 and 1970 medical reports.

The veteran is a lay person who has expressed an opinion 
relating his right-sided hernia to service.  He is not 
competent to address causation or etiology of his disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinion of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Simply put, in view of the evidentiary record and with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to service connection for a right-sided 
hernia.  38 U.S.C.A. §§ 1110, 1131 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a right-sided hernia.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a chronic acquired 
gastrointestinal disorder, variously diagnosed as gastritis 
and peptic ulcer disease, is granted.

Entitlement to service connection for a right-sided hernia is 
denied.



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


